UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) 1200 Park Place, Suite 100, San Mateo, CA 94403 (Address of principal executive offices) (Zip code) Kendrick W. Kam 1200 Park Place, Suite 100, San Mateo, CA 94403 (Name and address of agent for service) Registrant's telephone number, including area code:1-888-884-8482 Date of fiscal year end:December 31, 2006 Date of reporting period:July 3, 2006 – June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: AGA Total Return Realty Plus Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker MOVE INC. 06/14/2007 62458M108 MOVE Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 Company Name Meeting Date CUSIP Ticker AVALONBAY COMMUNITIES, INC. 05/16/2007 053484101 AVB Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2007. Company Name Meeting Date CUSIP Ticker VORNADO REALTY TRUST 05/17/2007 929042109 VNO Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2. RATIFICATION OF SELECTION OF INDEPENDENT PUBLIC ACCOUNTANTS Against Against 3.SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING FOR TRUSTEES. Company Name Meeting Date CUSIP Ticker SL GREEN REALTY CORP. 05/24/2007 78440X101 SLG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRMFOR THE YEAR ENDING DECEMBER 31, 2007. For For 3. AUTHORIZATION AND APPROVAL OF AMENDED AND RESTATED 2 AND INCENTIVE PLAN IN ORDER TO INCREASE THE NUMBER OF SHARES THAT MAY BE ISSUED PURSUANT TO SUCH PLAN. For For 4.AUTHORIZATION AND APPROVAL OF ARTICLES OF AMENDMENT AND RESTATEMENT OF ARTICLES OF INCORPORATION IN ORDER TO (1) INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK AND (II) MAKE VARIOUS MINISTERIAL CHANGES TO CURRENT ARTICLES OF INCORPORATION Company Name Meeting Date CUSIP Ticker THE MACERICH COMPANY 05/30/2007 554382101 MAC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Against Against 3.STOCKHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Company Name Meeting Date CUSIP Ticker VENTAS, INC. 05/16/07 92276F100 VTR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMFOR FISCAL YEAR ENDING DECEMBER 31, 2007. For For 3.APPROVAL OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON STOCK. For For 4.APPROVAL OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCLUDE CERTAIN PROVISSIONS LIMITING THE CONSTRUCTIVE OWNERSHIP OF THE CAPITAL STOCK IN ORDER TO PROVIDE FURTHER ASSURANCES FOR CONTINUED COMPLIANCE AS A QUALIFIED REAL ESTATE INVESTMENT TRUST UNDER U.S. FEDERAL INCOME TAX LAW. Company Name Meeting Date CUSIP Ticker STARWOOD HOTELS & RESORTS WORLDWIDE, INC. 05/24/2007 85590A401 HOT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMFOR FISCAL YEAR ENDING DECEMBER 31, 2007. For For 3.APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S CHARTER. Company Name Meeting Date CUSIP Ticker PROLOGIS 05/15/2007 PLD Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 Director 10 For For 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2007. Company Name Meeting Date CUSIP Ticker KIMCO REALTY CORPORATION 05/17/2007 49446R109 KIM Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For For 2.AMENDMENT OF COMPANY CHARTERTO (A) INCREASE THE NUMVER OF SHARES OF STOCK; (B) INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK OF THE COMPANY;(C) INCREASE THE NUMBER OF AUTHORIZED SHARES OF EXCESS STOCK OF THE COMPANY. For For 3.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Company Name Meeting Date CUSIP Ticker TAUBMAN CENTERS, INC. 05/09/2007 876664103 TCO Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For For 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Against Against 3.SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS TAKE THE NECESSARY STEPS TO DECLASSIFY THE BOARD OF DIRECTORS. Company Name Meeting Date CUSIP Ticker ESSEX PROPERTY TRUST, INC. 05/08/2007 297178105 ESS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2007. Company Name Meeting Date CUSIP Ticker HOST HOTELS & RESORTS, INC. 05/17/2007 44107P104 HST Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS. Company Name Meeting Date CUSIP Ticker GENERAL GROWTH PROPERTIES, INC. 05/15/2007 370021107 GGP Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN. For For 3.RATIFICATION OF THE SELECTION OF INDEPENDENT PUBLIC ACCOUNTANTS. Against Against 4.STOCKHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Company Name Meeting Date CUSIP Ticker FEDERAL REALTY INVESTMENT TRUST 05/02/2007 313747206 FRT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE TRUST'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. For For 3.APPROVAL OF AMENDED AND RESTATED 2001 LONG-TERM INCENTIVE PLAN, WHICH WILL, AMONG OTHER THINGS, INCREASE THE AGGREGATE NUMBER OF SHARES CURRENTLY AVAILABLE UNDER THE 2001 LONG-TERM INCENTIVE PLAN BY 1,500,000 SHARES. Company Name Meeting Date CUSIP Ticker DIGITAL REALTY TRUST, INC. 05/02/2007 253868103 DLR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2.RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2007. For For 3.APPROVAL OF AMENDED AND RESTATED 2 Company Name Meeting Date CUSIP Ticker BOSTON PROPERTIES, INC. 05/15/2007 101121101 BXP Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.CONSIDERATION AND ACTION UPON A PROPOSAL TO APPROVE THE SECOND AMENDMENT AND RESTATEMENT OF THE BOSTON PROPERTIES, INC. 1 PLAN. For For 3.RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMEN OF PRICEWATERHOUSECOOPERS LLP AS BOSTON PROPERTIES, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Against Against 4.CONSIDERATION AND ACTION UPON A STOCKHOLDER PROPOSAL CONCERNING THE ANNUAL ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Against Against 5.CONSIDERATION AND ACTION UPON A STOCKHOLDER PROPOSAL CONCERNING ENERGY EFFICIENCY, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Company Name Meeting Date CUSIP Ticker PUBLIC STORAGE, INC. 05/03/2007 74460D109 PSA Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 Director 10 For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMFOR FISCAL YEAR ENDING DECEMBER 31, 2007. For For 3.APPROVAL OF THE 2-BASED INCENTIVE COMPENSATION PLAN. For For 4.APPROVAL OF THE PROPOSAL TO REORGANIZE FROM A CALIFORNIA CORPORATION TO A MARYLAND REAL ESTATE INVESTMENT TRUST. For For 5.APPROVAL OF ADJOURNMENTS OR POSTPONEMENTS OF THE ANNUAL MEETING IF NECESSARY. Company Name Meeting Date CUSIP Ticker SIMON PROPERTY GROUP, INC. 05/10/2007 828806109 SPG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Against Against 3.CONSIDERATION AND VOTE ON A STOCKHOLDER PROPOSAL TO LINK PAY TO PERFORMANCE. Against Against 4.CONSIDERATION AND VOTE ON A STOCKHOLDER PROPOSAL REGARDING AN ADVISORY STOCKHOLDER VOTE ON EXECUTIVE COMPENSATION. Against Against 5.CONSIDERATION AND VOTE ON A STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER APPROVAL OF FUTURE SEVERANCE AGREEMENTS. Company Name Meeting Date CUSIP Ticker REDWOOD TRUST, INC. 05/18/2007 758075402 RWT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 Company Name Meeting Date CUSIP Ticker M.D.C. HOLDINGS, INC. 06/25/2007 552676108 MDC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) By (Signature and Title)* Principal Executive Officer Date * Print the name and title of each signing officer under his or her signature.
